

THIS LOAN AGREEMENT, made as of the 30th day of April, 2009, but having an
effective date of January 21, 2009.


BETWEEN:


AMR PROJECT PERU, S.A.C., a company incorporated under the laws of Peru and
having an address for notice and delivery located at Av. Arenales 335, Cercado,
Lima, Peru


(the “Company”)


OF THE FIRST PART


AND:


AFFINITY GOLD CORP., a company incorporated under the laws of the Sate of Nevada
and having an address for notice and delivery located at 7950 Main Street, Suite
#217, Maple Grove, MN  55369


(the “Lender”)


OF THE SECOND PART


WHEREAS:


A.           The Lender has agreed to loan to the Company up to the principal
amount of US Four Hundred Thousand dollars (US$400,000) in installments on the
terms and conditions set forth in this Agreement for the purposes of financing
the Company with such funds being used to purchase equipment and supplies and to
conduct exploration and other related expenses on the mining concession named
“AMR Project” covering 500 hectares and the physical mining concession
certificate as evidenced by Certificate No. 7996-2006-INACC-UADA granted to the
Company by the Republic of Peru, National Institute of Concessions and Mining
Cadastre on December 11, 2006.


B.           The Lender and the Company have entered into an Amendment
Agreement, whereby the parties have agreed to change the structure of the prior
arrangement between the parties from an asset purchase agreement to a share
exchange agreement which will result in the Company becoming a wholly owned
subsidiary of the Lender upon closing of the share exchange agreement.


C.           Upon the completion of the share exchange agreement between the
Lender and the Company, the loan from the Lender to the Company will become an
inter-corporate loan.  However, if the share exchange agreement between the
Lender and the Company is not completed, then the loan from the Lender to the
Company will be due in accordance with the terms and conditions set forth in
this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
NOW THEREFORE IN CONSIDERATION of the mutual agreements herein contained, the
parties hereto agree as follows:


1.
Loan.  The Lender hereby agrees to loan to the Company at its request and in
accordance with its instructions as to where funds are to be sent, and on the
terms and conditions contained herein, up to the aggregate principal sum of U.S.
FOUR HUNDRED THOUSAND dollars (US$400,000) (the “Loan”) by transferring funds in
installments as requested by the Company within five days or earlier up to the
aggregate amount of US$400,000.



2.
Interest Rate.  The Loan will not bear any interest on the outstanding principal
amount.



3.
Repayment of the Loan.  The Loan will be due and payable one year from the date
of this Agreement.  However, if the Lender becomes the owner of the Company
through the Lender’s acquisition of all the outstanding capital of the Company,
then such Loan will be treated as an inter-corporate loan and dealt with as the
respective Board of Directors of the inter-related companies shall determine
and/or shall be dealt with in such other manner mutually agreed by the parties.



4.
Representations and Warranties of the Company.  To induce the Lender to agree to
make the Loan, the Company represents and warrants to the Lender that:



 
(a)
The Company is a company duly incorporated and validly subsisting under the laws
of Peru, has all requisite corporate capacity, power, and authority to own its
assets; to carry on its business as now conducted or as proposed to be
conducted; and to enter into and to carry out the transactions contemplated by
this Agreement;



 
(b)
The Company is not a party to any agreement or instrument or subject to any
corporate restrictions which would restrict the ability of the Company to
perform its obligations under this Agreement; and



 
(c)
The Company has taken or caused to be taken all necessary action, corporate or
otherwise, to authorize, and has duly executed and delivered this Agreement.



5.
Assignment.  This Agreement may not be assigned by either party hereto except
with the prior written consent of the other party.



6.
Enurement.  This Agreement will enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.



7.
Entire Agreement.  This Agreement, together with any other writing signed by the
parties expressly stated to be supplementary hereto, constitutes the entire
Agreement between the parties and supersedes all prior understandings and
writings to which the Lender and the Company are parties.



8.
Governing Law and Jurisdiction.  This Agreement shall be deemed to be governed
by and construed in accordance with the laws of the State of Nevada.  For the
purposes of any legal actions or proceedings brought by the Lender in respect to
this Agreement, the parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of Nevada and acknowledge their competence and the
convenience and propriety of the venue and agree to be bound by any judgment
thereof and not to seek, and hereby waive, any review of its merits by the
courts of any other jurisdiction.


 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
9.
Conflicts.  The Lender hereby acknowledges that Jensen Lunny MacInnes Law
Corporation acts solely for the Lender in connection herewith and the
preparation of this Agreement and that the Lender and Jensen Lunny MacInnes Law
Corporation has requested that the Company seek and obtain independent legal
advice in connection with the review and execution of this Agreement.



10. 
Further Assurances.  The parties will from time to time after the execution of
this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.



11.
Currency.  All payments required to be made pursuant to the provisions of this
Agreement and all money amount references contained herein are in lawful
currency of the United States of America.



12. 
Severability.  If any term of this Agreement is partially or wholly invalid or
unenforceable, the remainder of this Agreement will not be affected and each
remaining term will be separately valid and enforceable.



13. 
Interpretation.  In this Agreement, using separate parts and inserting headings
are for convenient reference only and will in no way define, limit, construe or
describe the scope or intent of this Agreement nor in any way affect this
Agreement.



14.
Counterparts.  This Agreement may be executed by the parties in as many
counterparts as may be necessary, and via facsimile if necessary, each of which
so signed shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument, and, notwithstanding
the date of execution, being deemed to bear the execution date as set forth on
the front page of this Agreement.



IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of the day and year first above written.


AMR PROJECT PERU, S.A.C.
 
AFFINITY GOLD CORP.
The Company herein
 
The Lender herein
per:
 
per:
/s/ Antonio Rotundo
   
/s/ Corey J. Sandberg
Authorized Signatory
   
Authorized Signatory
       
Antonio Rotundo
   
Corey J. Sandberg, Sec. & Director
(print name and title)
  
 
(print name and title)


 
 

--------------------------------------------------------------------------------

 
 
- 4 -
 
Schedule “A”
This is Schedule “A” to the Loan Agreement between AMR Project Peru, S.A.C. and
Affinity Gold Corp., dated the 30th day of April, 2009, but having an effective
date of January 21, 2009.


List of Installment Advances to the Company


Date of Installment Advance
 
Amount in US$
 
Jan. 21, 2009
  $ 70,000  
Jan. 23, 2009
  $ 20,000  
Jan. 27, 2009
  $ 20,000  
Feb. 13, 2009
  $ 50,000  
Feb. 25, 2009
  $ 45,000  
Mar. 17, 2009
  $ 11,000  
Mar. 26, 2009
  $ 20,000  
April 8, 2009
  $ 46,000  
May 6, 2009
  $ 25,000  
May 8, 2009
  $ 10,000  
May 20, 2009
  $ 30,000  


 
 

--------------------------------------------------------------------------------

 
